Citation Nr: 1036831	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right great toe 
disability.

4.  Entitlement to an increased, compensable rating for service-
connected bilateral hearing loss.

5.  Entitlement to service connection for lumbar spine arthritis, 
to include as a residual of cold injury.

6.  Entitlement to service connection for cervical spine 
arthritis, to include as a residual of cold injury.

7.  Entitlement to service connection for a right great toe 
disability.

8.  Entitlement to service connection for a bilateral shoulder 
disability, to include as a residual of cold injury.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage of the lower extremities, claimed to result from 
surgery received at a VA medical facility in February 2006.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1953 to June 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2006 and March 2008 decisions by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) Texas.  In the August 2006 decisions, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for arthritis 
of the lumbar spine, and denied an increased evaluation for 
bilateral hearing loss.  In a March 2008 rating decision, the RO 
denied compensation under 38 U.S.C. § 1151 for nerve damage of 
the lower extremities, denied service connection for cold weather 
injuries to the neck and shoulders, and determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for arthritis of the cervical spine and a 
right great toe disability.  

A June 2010 hearing was held before the undersigned acting 
Veterans Law Judge at the RO; a transcript of the hearing is 
associated with the claims file.

The issues on appeal have been recharacterized as above to better 
comport with the Veteran's allegations and the evidence of 
record, in order to avoid duplicative claims and better reflect 
the procedural posture of the appeals.   The Veteran contends 
that he has arthritis of the back, neck, and shoulders due to 
cold weather injury in service.  However, prior claims for 
service connection for arthritis of the lumbar and cervical 
spines are already on appeal, and at the June 2010 hearing he 
made clear that arthritis and the associated pain are the sole 
manifestations he relates to cold injury.  Hence, his claims 
regarding cold weather injury have been characterized as listed 
on the first page of this decision.  This includes consideration 
of his shoulder claims as separate issues.

There are other issues which are not currently on appeal.  In a 
September 2009 rating decision, the RO denied the Veteran's 
claims for service connection for arthritis of the feet, numbness 
of the feet, and posttraumatic stress disorder (PTSD).  The 
Veteran has not appealed this decision and these issues are not 
currently in appellate status.  38 U.S.C.A. § 7105 (West 2002).  
The issue with regard to the shoulders is considered to already 
be on appeal, as previously discussed.

Additional pertinent evidence was received from the Veteran in 
June 2010 and August 2010.  As the Veteran has waived initial RO 
review of this evidence, the Board will consider it.  38 C.F.R. § 
20.1304 (2009).

The issues of service connection for peripheral neuropathy, 
chronic obstructive pulmonary disease, coronary artery disease, 
depression, and diverticulitis have been raised by the record 
(see June 2010 Board hearing transcript), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for arthritis of the cervical 
and lumbar spine, service connection for a right great toe 
disability, service connection for bilateral shoulder 
disabilities, and compensation pursuant to 38 U.S.C.A. § 1151 for 
additional neurological disability of the lower extremities as a 
result of back surgery at a VA Medical Center are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the 
cervical spine in an unappealed May 2002 decision on the grounds 
that no nexus to service was shown; the denial became final in 
May 2003.  

2.  Evidence received since May 2002 regarding the claim of 
service connection for cervical spine arthritis was not 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, addresses 
an unestablished fact, and raises the reasonable possibility of 
substantiating the appeal.

3.  The RO denied service connection for a right great toe 
disability in an unappealed May 2002 decision on the grounds that 
there was no evidence of a current chronic disability; the denial 
became final in May 2003.  

4.  Evidence received since May 2002 regarding the claim of 
service connection for a right great toe disability was not 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, addresses 
an unestablished fact, and raises the reasonable possibility of 
substantiating the appeal.

5.  In an unappealed September 2005 decision, the Board 
determined that new and material evidence had not been submitted 
to reopen a claim for service connection for a low back 
disability; the underlying May 2002 denial was on the grounds 
that no nexus to service was shown.

6.  Evidence received since September 2005 regarding the claim of 
service connection for lumbar spine arthritis was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the appeal.

7.  The Veteran's lack of candid cooperation with repeated VA 
examinations scheduled in connection with his claim for increased 
evaluation is the equivalent of a failure to report for 
examination.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for 
entitlement to service connection for arthritis of the cervical 
spine is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence having been received, the claim for 
entitlement to service connection for arthritis of the lumbar 
spine is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence having been received, the claim for 
entitlement to service connection for a right great toe 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2009).


4.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 C.F.R. § 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in May 2006, April 2007, and February 2009.

Regarding the Veteran's application to reopen the claims for 
service connection for arthritis of the cervical and lumbar 
spine, and a right great toe disability, in view of the favorable 
disposition of these matters, the benefit sought on appeal is 
being granted in full.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed.  

With respect to the claim for an increased rating for bilateral 
hearing loss, complete notice was sent in May 2008 and the claim 
was readjudicated in an April 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

The Veteran's service treatment and personnel records have been 
certified as fire-related, meaning they were stored in that 
section of the National Personnel Records Center (NPRC) warehouse 
destroyed by fire in 1973, and hence are unavailable.  NPRC has 
also certified that there are no Surgeon General Office (SGO) 
records available in the alternative.  The Veteran has been 
properly informed of the absence of the records and possible 
alternate sources.  In such cases, VA has a heightened obligation 
to assist the Veteran in the development of his claims.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  

Nevertheless, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
Veteran.  VA has assisted the appellant in obtaining evidence, 
afforded the appellant physical examinations, obtained several 
medical opinions as to the severity of hearing loss, and afforded 
the appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

Records show that the Veteran receives retirement benefits, not 
disability benefits, from the Social Security Administration, and 
thus there is no duty to obtain records from the Social Security 
Administration, as they are not pertinent to the issues on 
appeal.  See 38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  New and Material Evidence

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. 
§§ 7104, 7105.  However, pursuant to 38 C.F.R. § 5108, if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the credibility 
of newly presented evidence must be presumed unless evidence is 
inherently incredible or beyond competence of witness).

In a May 2002 rating decision, the RO denied service connection 
for arthritis of the lumbar spine, arthritis of the cervical 
spine, and a right great toe disability.  The RO determined that 
although the Veteran had current arthritis of the lumbar spine 
and cervical spine, there was no evidence relating these 
disabilities to service or the first post-service year.  The RO 
found that there was no evidence of a current chronic right great 
toe disability, and no evidence linking a toe disability with 
service.  The Veteran was notified of this denial by a letter 
dated in May 2002, and he did not appeal.  Therefore, the RO's 
May 2002 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  The Veteran attempted to 
reopen his claim of service connection for a lumbar spine 
disability, but such was denied by the Board in September 2005, 
without reaching the merits of the claim.  The Board denial was 
final as of the date of issuance.  38 C.F.R. § 20.1100.

Regardless of the determinations reached by the RO during the 
instant appeal, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the underlying 
claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Therefore, the initial question before the Board is whether new 
and material evidence has been presented with respect to the 
claims for service connection for arthritis of the lumbar spine, 
arthritis of the cervical spine, and a right great toe 
disability.

A.  Arthritis of the Lumbar Spine and Cervical Spine

The two sections of the spine will be discussed together, as the 
analyses are identical.

The underlying claims of service connection for arthritis of the 
lumbar and cervical spines were denied by the RO in May 2002 on 
the basis that while there was evidence of a current disability, 
there was no evidence of a nexus to service, either by direct 
evidence or the application of a presumption.  The evidence 
consisted of VA and private records showing current disabilities, 
and statements by the Veteran regarding the date and 
circumstances of onset.  In connection with the attempt to reopen 
the lumbar spine disability claim, the Veteran supplied 
cumulative and redundant repetitions of his original allegations.

In connection with the current claims, filed after May 2002 and 
September 2005, the Veteran has submitted multiple statements 
from his brothers.  They report their own recollections of 
letters the Veteran sent them while he was in service, when he 
complained of excessive cold and pain of the back and neck.  
Moreover, the Veteran's brothers reported that over the years 
after service, the Veteran had complained to them of ongoing low 
back and neck pain.

These lay statements are competent evidence; the men, even as 
laypersons, are able to report their experiences as observed 
through their five senses.  Layno v. Brown, 6 Vet. App. 465 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The 
credibility of the statements is presumed for purposes of 
reopening.  The statements are new in the sense that they were 
not previously considered nor are they mere repetitions of the 
Veteran's own allegations.  They are material in that they tend 
to support the allegations of in-service injuries, and continuity 
of symptomatology since service.   Therefore, new and material 
evidence sufficient to reopen the claims of service connection 
for arthritis of the lumbar and cervical spines has been 
received.

Adjudication of the Veteran's claims for service connection for 
arthritis of the cervical and lumbar spines does not end with the 
determination that new and material evidence has been received.  
These matters must now be addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For the reasons detailed in 
the remand section, additional development is required for a full 
and fair adjudication of the underlying service connection 
claims.

B.  Disability of the Right Great Toe

As noted above, the claim for service connection for a right 
great toe disability was previously denied in a final RO decision 
in May 2002 on the basis that there was no evidence of a current, 
chronic disability.  At that time the evidence consisted of VA 
and private treatment records showing, at best, treatment for 
acute and transitory problems of the right toe, as well as 
statements by the Veteran regarding his injury and current 
complaints.

Since May 2002, in addition to receiving additional VA records 
regarding 2001 treatment for acute problems, VA has received VA 
records showing treatment for a recurrent fungal infection in 
June 2002, and January 2006 radiographic evidence of degenerative 
joint disease.

Degenerative joint disease is a chronic disease, and the evidence 
of such, created after May 2002, is both new and material.  It 
was not previously considered, and directly addresses the basis 
of the prior final denial.  Reopening of the claim is warranted.
 
Adjudication of the Veteran's claim for service connection for a 
right great toe disability does not end with the determination 
that new and material evidence has been received.  This matter 
must now be addressed on a de novo basis.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For the reasons detailed in the remand 
section, additional development is required for a full and fair 
adjudication of the underlying service connection claim.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran was service connected for bilateral hearing loss in a 
September 2004 RO decision, and a noncompensable evaluation was 
assigned based on and August 2004 VA examination.  He filed a 
claim for increased evaluation in March 2006. The Veteran 
contends that his bilateral hearing loss is more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone audiometry 
test and the Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85.  The puretone threshold average is the average 
of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 
4.85.  To find the appropriate disability rating based on test 
results, the puretone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination to establish a hearing impairment level, labeled 
from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing 
impairment levels of both ears are then considered together to 
establish a disability rating for the hearing loss.  See 38 
C.F.R. § 4.85, Table VII.

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examinations has not been 
shown and that regulation is inapplicable.

The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The Veteran has been scheduled for repeated VA audiological 
examinations in connection with his claim for increased 
evaluation.

At a July 2006 VA audiological examination performed by the same 
examiner, the Veteran reported that he had constant tinnitus in 
both ears since service, and that his left ear often drained and 
itched.  During the examination, the Veteran asked the examiner 
to speak louder even though an elevated speaking volume was 
already being used and had been easily received at the beginning 
of the conversation.  He did not look at the examiner while 
instructions were being given in the same side of the sound 
booth.  The examiner indicated that puretone results were not 
obtained due to lack of patient cooperation.  The examiner 
indicated that puretone responses were obviously suprathreshold 
(all 10-25 decibels above the speech reception thresholds) 
despite numerous attempts at reinstruction.  Finally the Veteran 
was warned that if he did not cooperate, he would be dismissed, 
but his responses began to worsen rather than improve.  Upon 
dismissal, the Veteran told the examiner she had a bad attitude.  
Speech reception thresholds were at 35 decibels on the right and 
30 decibels on the left.  The examiner indicated that speech 
reception thresholds were consistent with previous testing.

By a statement received in August 2006, the Veteran said that the 
recent VA examiner was very adversarial during the examination.  
He requested another VA examination.

At a November 2006 VA audiological examination performed by a 
different examiner, the examiner indicated that puretone 
responses were obviously elevated as compared to speech reception 
thresholds and WRS responses.  The examiner indicated that there 
was a 40-50 decibel discrepancy between the admitted puretone 
average and speech reception threshold of 35 decibels 
bilaterally.  Word recognition scores were very good at levels 
only slightly above admitted threshold.  Speech reception 
thresholds and recognition scores were consistent with the 2004 
VA examination.  Reliable puretone thresholds were not obtained 
due to inconsistency of patient response.  The examiner concluded 
that the limited results obtained suggest it was highly unlikely 
that organic hearing levels had changed significantly since 2004, 
and the current results were not suitable for rating purposes.

At a July 2008 VA audiological examination performed by the same 
examiner as the November 2006 VA examination, the examiner noted 
that the Veteran had a history of non-organic overlay to 
initially diagnosed hearing loss.  The Veteran reported that his 
hearing difficulty had increased in the past two years.  An 
examination was attempted, and the examiner noted that the 
Veteran's responses to puretone and speech stimuli were highly 
inconsistent and elevated when compared to the last examination, 
and subjective communication behaviors.  The examiner was unable 
to obtain results suitable for rating.  Puretone thresholds were 
not obtained due to continued lack of patient cooperation.  The 
examiner concluded that the examination results were not suitable 
for rating purposes due to non-organic overlay.

A May 2010 VA audiological assessment consult reflects that the 
Veteran had been referred for a hearing evaluation by primary 
care.  The examiner noted that his recent VA compensation and 
pension examinations indicated a non-organic overlay to his 
service-connected hearing loss.  Testing in 2004 and 2006 had 
shown a mild to moderately severe bilateral loss, but follow-up 
compensation and pension examinations with different audiologists 
showed definite malingering.  On the current examination, 
admitted puretone thresholds were highly unreliable and in very 
poor agreement with speech responses and observed communication 
behaviors.  The Veteran would not respond to pure tones on the 
left ear at all, but responded to other tests with half-word 
responses as low as 65 decibels.  He gave average thresholds of 
75 decibels on the right ear, but responded to other tests as low 
as 45 decibels.  The examiner stated that the Veteran's responses 
did not improve in reliability after several re-instructions.  
The Veteran claimed his hearing "cuts in and out," but was 
nonetheless able to communicate appropriately in the office 
environment.  The examiner stated that the Veteran was apparently 
unable or unwilling to respond with any consistency.  The 
examiner stated that without accurate responses to testing, no 
recommendations could be made at this time, and hearing aids 
could not be prescribed.  He said that the Veteran could not be 
treated until he was able to provide reasonable responses to 
testing stimuli.

When an examination is deemed necessary for proper adjudication 
of a claim for increased rating, and the Veteran fails to report 
for such examination without a showing of good cause, the claim 
for increased evaluation must be denied as a matter of law.  
38 C.F.R. § 3.655(a) and (b).  Here, the Veteran has repeatedly 
failed to cooperate with examiners and provide candid responses 
to test stimuli, despite repeated warnings from examiners 
regarding the consequences of such.  

This failure to cooperate is the functional equivalent of failure 
to report for examination.  VA depends on the candor and honesty 
of the Veteran in presenting disability symptoms to assist in the 
accurate and just assignment of disability evaluations.  A 
Veteran has an obligation to cooperate with VA in the development 
of his claim; the duty to assist is not a one-way street.  
38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991); 
Harmon v Shinseki, No. 08-2997, 2010 WL 1734880 (Vet. 
App.)(unpublished table decision) .  

Remand for further attempts to obtain complete and credible 
examination findings does not appear to be a viable option.  Four 
attempts in four years are sufficient.  Remand would be a waste 
of resources, as it appears impossible to obtain the necessary 
examination findings in light of the Veteran's lack of 
cooperation.

Accordingly, in light of the finding of a failure to report for 
repeated VA examinations due to lack of cooperation, entitlement 
to an increased evaluation for bilateral hearing loss is not 
warranted as a matter of law.  


ORDER

New and material evidence having been received, the claim for 
service connection for arthritis of the lumbar spine is reopened; 
to that extent only, the claim is granted.

New and material evidence having been received, the claim for 
service connection for arthritis of the cervical spine is 
reopened; to that extent only, the claim is granted.

New and material evidence having been received, the claim for 
service connection for a right great toe disability is reopened; 
to that extent only, the claim is granted.

An increased rating for service-connected bilateral hearing loss 
is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a right great toe 
disability, arthritis of the cervical and lumbar spines, 
disability of the bilateral shoulders, and his claim for 
compensation under 38 U.S.C. § 1151 for neurological symptoms of 
the lower extremities.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

I.  VA Treatment Records

The Veteran has stated that he received medical treatment at the 
Houston VA Medical Center (VAMC) from 1970 to 1971.  The RO 
contacted the Houston VAMC, and requested a copy of VA medical 
records dated from 1970 to 1971.  By a statement dated in July 
2007, the Houston VAMC stated that all of the Veteran's treatment 
records were transferred to the Livermore, California VAMC in 
February 1979.  Records on file reflect VA medical records from 
Livermore dated from 1981 to 1984, but do not reflect that the RO 
has attempted to obtain earlier medical records from that 
facility.  Such must be done prior to appellate review.  
38 U.S.C.A. § 5103A, Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

II.  Examinations

The Veteran served in Germany during winter months; he has 
alleged exposure to extreme cold during that period which is 
consistent with the facts and circumstances of his service.  
Additionally, he alleges that as part of his duties with an 
artillery unit, he repeatedly lifted heavy loads of ammunition 
and equipment.  Currently, he alleges that his low back, cervical 
spine, and shoulder disabilities are related to these events.  He 
has also described various in-service injuries to his right great 
toe, and supplied evidence of a current chronic disability.

No VA examination has been provided with respect to these 
allegations, and no treating doctor has rendered an opinion which 
addresses them.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here there is evidence of current orthopedic disabilities and 
colorable evidence of in-service injury.  It is important to note 
that the Board makes no finding at this time as to whether an in-
service cold injury actually occurred; such determination must 
first be made by the AOJ after complete development.  An 
examination is required to address the question of a nexus.

With regard to the claim for benefits under 38 U.S.C.A. § 1151, 
the records reflect that the Veteran complained of lower 
extremity neurological problems prior to a February 2006 
bilateral decompression lumbar laminectomy at L4 and L5.  He has 
continued to complain of neurological problems of the lower 
extremities, and ascribes these to the VA surgery.  While 
extensive VA treatment records have been obtained, no VA 
examination has been scheduled to determine if there is in fact 
additional disability, if such is due to the VA treatment, or if 
such was due to some fault on the part of VA.  Remand is required 
for examination.

Pertinent medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell, supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  The RO should attempt to obtain VA 
medical records of treatment for a disability 
of the cervical and lumbar spine and the 
right foot from the Livermore VAMC dated from 
1970 to 1983.  A negative reply is required 
if the records are unavailable.

2.  The RO should take appropriate steps to 
obtain all VA treatment reports (that are not 
already on file) associated with the 
Veteran's low back surgery in February 2006 
and subsequent treatment, and VA medical 
records dated from February 2006 pertaining 
to neurological symptoms of the lower 
extremities.  

3.  Schedule the Veteran for a VA spine 
examination.  The claims file must be 
reviewed in conjunction with the examination.  

a)  The examiner should identify all current 
orthopedic low back and cervical spine 
disabilities.  The examiner should opine as 
to whether any diagnosed condition was at 
least as likely as not caused or aggravated 
by service.  The examiner should specifically 
comment on the role of heavy lifting and/or 
exposure to extreme cold in the development 
of any diagnosed condition.  The examiner 
should identify any clinical findings 
supporting a conclusion that a cold injury 
did in fact occur.  A full and complete 
rationale for all opinions expressed is 
required.

b)  The examiner should also identify all 
current neurological manifestations of a low 
back disability.  The examiner should opine 
as to whether any such are the result of the 
surgery, to include whether such is a 
foreseeable and known risk of the surgery 
undergone by the Veteran.  Finally, the 
examiner should opine as to whether the 
Veteran was subject to a reasonable standard 
of care in the provision of the February 2006 
surgery; is there evidence or indication of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in treatment?

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA foot 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
right great toe disabilities.  The examiner 
should opine as to whether any diagnosed 
condition was at least as likely as not 
caused or aggravated by service, and should 
specifically comment as to whether the 
current disability is consistent with the in-
service injuries to the toe as described by 
the Veteran.  A full and complete rationale 
for all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities of the left and right shoulders, 
and should opine as to whether any diagnosed 
condition was at least as likely as not 
caused or aggravated by service.  The 
examiner should specifically comment on the 
role of heavy lifting and/or exposure to 
extreme cold in the development of any 
diagnosed condition.  The examiner should 
identify any clinical findings supporting a 
conclusion that a cold injury did in fact 
occur.  A full and complete rationale for all 
opinions expressed is required.

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Following completion of all indicated 
development, the RO should readjudicate the 
claims on appeal in light of all the evidence 
of record.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  He should 
also be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


